In a consolidated action for specific performance of contracts for the purchase and sale of certain real property, and for other relief, the appeal is from a judgment, entered after trial before a Special Referee, dismissing the complaint in Action No. 1, *717decreeing specific performance in favor of the respondents in Action No. 2, and directing the return of appellant’s deposit, with interest. Judgment unanimously affirmed, with one bill of costs. No opinion. Present — Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ.